                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

MARTINIQUE PROPERTIES, LLC,

                         Plaintiff,                                        8:19CV3092

        vs.                                                            AMENDED
                                                                CASE PROGRESSION ORDER
BISELL, INC.,

                         Defendant.

       This matter comes before the Court on the parties’ Joint Motion for Amended Progression
Order (Filing No. 27). After review of the parties’ motion, the Court finds good cause to grant the
requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion for Amended Progression Order (Filing No. 27)
is granted, and the amended final progression order is amended as follows:

              1)   The trial and pretrial conference are cancelled and will be rescheduled at a later
                   date.

              2)   The deadlines for moving to amend pleadings or add parties are:

                        For the plaintiff:               June 1, 2020
                        For the defendant:               June 29, 2020

              3)   The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
                   the Federal Rules of Civil Procedure is October 1, 2020. Motions to compel
                   written discovery under Rules 33, 34, 36 and 45 must be filed by October 15,
                   2020.

                   Note: A motion to compel, to quash, or for a disputed protective order shall not
                   be filed without first contacting the chambers of the undersigned magistrate judge
                   on or before the motion to compel deadline to set a conference to discuss the
                   parties’ dispute, and after being granted leave to do so by the Court.

              4)   A status conference to discuss case progression and the parties’ interest in
                   settlement will be held with the undersigned magistrate judge on October 16,
                   2020, at 11:00 a.m. by telephone. Counsel shall use the conferencing instructions
                   assigned to this case to participate in the conference.

              5)   The deadlines for identifying expert witnesses expected to testify at the trial, (both
                   retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                   Civ. P. 26(a)(2)(C)), is October 29, 2020.
              6)     The deadlines for complete expert disclosures1 for all experts expected to testify
                     at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                     experts, (Fed. R. Civ. P. 26(a)(2)(C)), is November 12, 2020.

              7)     The deposition deadline, including but not limited to depositions for oral
                     testimony only under Rule 45, is January 21, 2021.

              8)     A status conference to discuss dispositive motions, the pretrial conference and
                     trial dates, and settlement status will be held with the undersigned magistrate
                     judge on January 22, 2021, at 9:00 a.m. by telephone. Counsel shall use the
                     conferencing instructions assigned to this case to participate in the conference.

              9)     The deadline for filing motions to exclude testimony on Daubert and related
                     grounds is March 1, 2021.

              10) The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

              11) All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge. Such requests will not be considered
                  absent a showing of due diligence in the timely progression of this case and the
                  recent development of circumstances, unanticipated prior to the filing of the
                  motion, which require that additional time be allowed.


         Dated this 3rd day of April, 2020.
                                                                  BY THE COURT:

                                                                  s/Michael D. Nelson
                                                                  United States Magistrate Judge




1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
